Citation Nr: 1446559	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to June 1967, and January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Virtual VA also contains the Veteran's VA treatment records from the Nebraska-Western Iowa Health Care System dated July 2008 to March 2012; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his current bilateral hearing loss disability and tinnitus are related to his in-service exposure to noise from small arms fire and grenades during basic training, and from exposure to tank gun fire training next to the facility where the Veteran worked in laundry during his service in Germany.  See April 2013 Travel Board hearing; April 2012 substantive appeal; February 2012 notice of disagreement; October 2011 claim.

During his April 2013 hearing before the Board, the Veteran testified he first sought treatment for his hearing loss and tinnitus when he enrolled for VA healthcare.  In a July 2008 VA primary care follow-up note, the Veteran's primary care provider noted the Veteran requested to be screened for hearing loss, and that the Veteran reported he had been privately screened.  Further, the VA primary care provider stated the Veteran's hearing would be screened by a nurse that day, but no notes regarding any such screening are of record.  On remand, the AOJ should obtain all VA treatment records, including any scanned audiograms, and/or notes regarding hearing screenings performed by VA nursing staff.  Further, the AOJ should make appropriate efforts to obtain any private treatment records.  

Finally, in December 2011 the Veteran was afforded a VA examination.  In her December 2011 VA examination report and March 2012 addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service because the Veteran had no ratable hearing loss upon separation from service, and no significant threshold shift in either earing during service.  The examiner further opined that it is less likely than not that the Veteran's bilateral tinnitus was caused by or a result of military noise exposure because it is at least as likely as not a symptom associated with his hearing loss, and his hearing loss was not caused by or related to his service.

During his April 2013 Board hearing, the Veteran testified that he first noticed his hearing loss and tinnitus during basic training in service, and that it has continued and progressively worsened since that time.  The December 2011 VA examiner did not comment upon the Veteran's reports of continuity of symptomatology.  Further, in a May 2013 letter opinion, Dr. G.W., a doctor of audiology, opined that it is at least as likely as not that the Veteran's bilateral tinnitus is related to his military service, based on the Veteran's reports of noise exposure in service, an onset of tinnitus in service, and continuation since service.  However, Dr. G.W. noted he did not have the Veteran's service treatment records or his DD 214s to review.  On remand, the AOJ should obtain an addendum opinion from the December 2011 VA examiner to address the Veteran's contentions regarding the onset and continuation of his bilateral hearing loss and tinnitus, and to address Dr. G.W.'s May 2013 letter opinion.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his hearing loss and tinnitus.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include any private hearing screening from 2008 as referenced in the Veteran's July 2008 VA primary care note.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all scanned audiograms, and any hearing assessments performed by VA nursing staff, to include in July 2008.  All obtained records should be associated with the claims file.

3. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the December 2011 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  

After reviewing the evidentiary record, the examiner is asked to respond to the following inquiries:  

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral sensorineural hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that he was exposed to noise from small arms and grenades during basic training, and repeated noise from a tank gun range while deployed during his second period of active duty.  See, e.g., April 2012 substantive appeal.

The examiner should also specifically address the Veteran's contentions that he first started experiencing hearing loss after basic training, and that the hearing loss has continued, and progressively worsened, since service.  See April 2013 Travel Board hearing testimony.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the May 2013 letter opinion of Dr. G.W. with regard to the etiology of the Veteran's bilateral tinnitus.

The examiner should also specifically address the Veteran's contentions that he first started experiencing ringing in his ears after basic training in service, and that the tinnitus has continued, and progressively worsened, since service.  See April 2013 Travel board hearing testimony.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered. 

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

